     Case 9:19-bk-10235-MB         Doc 58 Filed 12/18/19 Entered 12/18/19 12:42:32               Desc
                                    Main Document    Page 1 of 3



 1   Austin P. Nagel, SBN 118247
     Kirsten Martinez., SBN 147314
 2   Stephen T. Hicklin, SBN 136568
     Bonial & Associates, P.C.
 3
     30021 Tomas, Suite 110
 4   Rancho Santa Margarita, California 92688
     Telephone: (213) 863-6010
 5   Fax: (213) 863-6065
 6   Kirsten.Martinez@BonialPC.com

 7
 8   Attorney for Secured Creditor
 9
10
                                   UNITED STATES BANKRUPTCY COURT
11
               FOR THE CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION
12
     In re:                                                Case No. 9:19-bk-10235-MB
13
     Kristine Marie Stanley ,                              Chapter 13
14
                                                           RESPONSE TO DEBTOR'S MOTION TO
15                                                         AVOID JUNIOR LIEN ON PRINCIPAL
                                                           RESIDENCE
16
                                                           Hearing:
17                                                         Date: January 16, 2020
                                                           Time: 10:00 A.M.
18                                                         Place: Courtroom 201
                                                                  1415 State Street
19                                                                Santa Barbara, CA 93101
                                            Debtor
20
21   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY COURT
22   JUDGE,       THE     DEBTOR,      DEBTOR'S          COUNSEL,       THE   TRUSTEE,       AND    OTHER
23   INTERESTED PARTIES:
24            U.S. Bank Trust National Association, not in its individual capacity but solely as owner trustee
25   for Legacy Mortgage Asset Trust 2018-SL1 ("Secured Creditor"), as serviced by Specialized Loan
26   Servicing, LLC ("SLS"), hereby responds to the Debtor's Motion for Authority to Sell Real Property
27   (“the Motion”) in the above-captioned matter. Secured Creditor is a party in interest as the holder of
28   the secured claim that is the subject of the Motion and responds as follows:

     RESPONSE TO DEBTOR'S                            1                                              4128-N-3537
     MOTION TO AVOID JUNIOR LIEN                                                                 RspMtnAvJrLien
     Case 9:19-bk-10235-MB         Doc 58 Filed 12/18/19 Entered 12/18/19 12:42:32              Desc
                                    Main Document    Page 2 of 3



 1      1. Secured Creditor's claim relating to the Property: Secured Creditor holds a claim secured
 2   by an agreed second priority deed of trust on the real property commonly known as 2282 Torrance St,
 3   Simi Valley, California 93065 (the "Property").
 4      3. Secured Creditor does not oppose the Debtor's Motion: Debtor’s motion seeks to sell the
 5   property for $550,000.00. Secured Creditor does not oppose the sale provided it is paid in full out of
 6   escrow pursuant to an updated payoff demand.
 7   Dated: 12/18/2019                                          Respectfully Submitted,
 8                                                              Bonial & Associates, P.C.
                                                        By:     /s/ Kirsten Martinez
 9
                                                                Kirsten Martinez
10                                                              Attorney for Secured Creditor

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     RESPONSE TO DEBTOR'S                           2                                              4128-N-3537
     MOTION TO AVOID JUNIOR LIEN                                                                RspMtnAvJrLien
         Case 9:19-bk-10235-MB                     Doc 58 Filed 12/18/19 Entered 12/18/19 12:42:32                                      Desc
                                                    Main Document    Page 3 of 3

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                       14841 Dallas Parkway, Suite 425
                                                             Dallas, Texas 75254

A true and correct copy of the foregoing document entitled (specify): RESPONSE TO DEBTOR'S MOTION TO AVOID
JUNIOR LIEN ON PRINCIPAL RESIDENCE will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/18/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

U.S. Trustee                                       Trustee                                            Debtor's Attorney
ustpregion16.nd.ecf@usdoj.gov                      Elizabeth F. Rojas                                 Kevin T. Simon
                                                   Cacb_ecf_nd@ch13wla.com                            kevin@ktsimonlaw.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 12/18/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                                                   Debtor
                                                   Kristine Marie Stanley
                                                   2282 Torrance Street
                                                   Simi Valley, CA 93065-4963

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.



 12/18/2019                      Bristol Cox                                                /s/ Bristol Cox
Date                             Printed Name                                               Signature



PrfSrv_CAC_X14                                                                                                                              4128-N-3537
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                        F 9013-3.1.PROOF.SERVICE
